DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: elements of the check valve assemblies including housings and/or first/second check valves (see Specification, page 5, ll. 4-21), elements of the pump including the piston and cylinder (see Specification, page 3, ll. 13-24); and elements of the flow path switch including spring valve and disk (see Specification, page 4, ll. 3-24).  Applicant merely claims resultant effects, such as: “configured to control extracting…”; configured to extract the additive by changing a pressure…”; “configured to selectively establish fluid communication…”, without specifically claiming any structure that is essential in performing this task.  Applicant may later claim many of the elements in later dependent claims, however, Applicant is required to particularly point out and .
Claims 7 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim language concerning “wherein the spring valve is provided in a smaller number” is indefinite as Examiner does not understand what Applicant is claiming.
Claim 9 recites the limitation "the check valve assembly" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant previously claims “plurality of check valve assemblies”.
Claim 12 recites the limitation "the check valve assembly" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the plurality of check valve assembly" in lines 4-5 and “the check valve assembly” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant previously claims “plurality of check valve assemblies”.
Claims 10-11 and 14-15 are rejected for depending on the above claims, respectively, and thereby containing the same indefiniteness issues thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711